Citation Nr: 1219574	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  08-18 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a tumor on the esophagus, claimed as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to May 1947 and December 1948 to September 1952.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  

This matter was previously before the Board in January 2010.  At such time, the Board found that new and material evidence had been received sufficient to reopen the claim.  The Board remanded the matter on the meritis for certain specified development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that there has not been substantial compliance with its prior remand directive.  See Stegal v. West, 11 Vet. App. 268 (1998).  In this regard, the Veteran is alleging exposure to ionizing radiation as a result of nuclear weapons testing while serving in Eniwetok Atoll, in the Pacific islands in 1949-1950.  He alleges that he has residuals of a radiogenic disease associated with that exposure.  He has provided evidence of treatment for esophageal leiomyoma in 1975, a non-cancerous tumor.  His alleged service in Eniwetok Atoll has yet to be corroborated.  

Here, while it appears that the vast majority of the Veteran's service records have been obtained, an August 2002 response from the National Personnel Records Center (NPRC) indicated that the Veteran's records were "fire-related," referring to a 1973 fire at the NPRC that destroyed millions of service member's records, and therefore were not of record.  In these situations, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this matter, in which records are presumed to have been, or in actuality were, destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) ("[W]hen VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources."); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

In the January 2010 Remand directive, the Board advised the RO to notify the Veteran to submit alternative forms of evidence to support his claim.  While the RO sent a letter to the Veteran in February 2010 asking him to identify radiation risk activities, it did not advise him of the types of evidence he could submit in cases where the service records are unavailable in whole or in part.  As such, the matter must be returned for proper notice.  

In addition, in the January 2010 Remand directive, the Board directed the RO to verify the Veteran's service locations and attempt to verify whether he served on Eniwetok Atoll and was exposed to ionizing radiation as alleged.  It appears that the RO made an electronic inquiry to the Defense Personnel Records Information Retrieval System (DPRIS) using the Veteran's Social Security number but was advised that no record was found.  However, DPRIS further advised the RO that it only had records for individuals who had completed military service after the implementation of the electronic personnel records system in 2000.  Here, the Veteran completed military service in 1952, thus, DPRIS does not appear to be the appropriate service department entity to supply the needed information.  As such, on remand the RO must contact the service department and seek to obtain outstanding service personnel records.  

Moreover, in November 2007, the Veteran submitted a statement from a VA care provider that indicated that the residuals of an esophageal tumor removal were "possibly related to" the Veteran's exposure to gamma particles (fallout).  Recognizing that this statement was quite equivocal, in December 2011, the RO contacted the medical center and sought clarification.  It was advised, however, that the VA medical care provider had retired.  

The Veteran has never been afforded a VA examination in connection with the claim.  In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) , 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79, at 83 (2006). 

Here, even though exposure to ionizing radiation has not been verified, given the fact that there is an indication that the current residuals of an esophageal tumor are related to the Veteran's active military service, the Board finds that the criteria for a VA medical examination have been met.  As such, on remand, the Veteran should be scheduled for a VA examination.  

While this matter is in remand status, the Board takes this opportunity to advise the Veteran that there are certain presumptions under law that ease the burden of proving a claim based on exposure to nuclear test radiation or ionizing radiation.  Service connection for a disability claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Hilkert v. West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Significantly, while "esophageal cancer" is among the diseases specific to radiation-exposed veterans, non-cancerous tumors of the esophagus are not listed.  38 C.F.R. § 3.309(d)(2)(v).  Second, direct service connection may be established under 38 C.F.R. § 3.303(d) by showing that the disease or malady was incurred during or aggravated by service.  Third, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a "radiogenic disease."  See 38 C.F.R. § 3.311(b)(2),(4) (2011).  Again, while esophageal cancer is listed as a radiogenic disease, non-cancerous esophageal tumors are not listed.  38 C.F.R. § 3.311(b)(2)(viii).  

Accordingly, while this matter is being remanded to satisfy certain procedural and due process concerns, the Veteran is advised of the importance of identifying or submitting evidence tending to show a direct relationship between an esophageal tumor and his active military service.  

Finally, while this matter is being remanded, the record reflects that the Veteran receives medical treatment through the VA Mountain Home medical center.  Records developed since April 2008 should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AOJ should send a letter to the Veteran advising him that, due to the unavailability of certain service department records due to the NPRC fire, he may submit alternative forms of evidence to support his claim for service connection for an esophageal tumor, to include supporting buddy statement. 

2.   The AOJ should request information from the appropriate agency responsible for maintaining records of the U.S. Army and attempt to obtain the Veteran's service personnel records.  

3.  The AOJ should obtain and associate with the claims file copies of all pertinent records of treatment received at the VA Mountain Home Medical Center, from April 2008 to the present.  

4.  Thereafter, the AOJ must schedule the Veteran for a VA examination for purposes of obtaining evidence as to the current nature and etiology of an esophageal tumor.  The examiner is to be provided with the claims file for review, and the examination report is to contain a notation that the examiner reviewed the claims file.  

Following a history and physical examination, the examiner should respond to the following:  

(a)  What are the current residuals of a status post removal of an esophageal tumor?  

(b)  What is the likelihood (i.e. likely, very likely, unlikely) that any current esophageal tumor disability was incurred as a result of active military service?  Please state why or why not.  

(c)  Assuming that the Veteran was exposed to ionizing radiation during active military service, what is the likelihood that a current disability is due to such exposure?  Please state why or why not.  

5.  After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, the AOJ should readjudicate the issue on appeal.  If the claim on appeal is not fully granted, a Supplemental Statement of the Case must be furnished to the Veteran and his representative.  Thereafter, the case must be returned to the Board if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



